          Case 2:19-cv-00272-SPC-MRM Document 5 Filed 04/25/19 Page 1 of 2 PageID 20

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Middle District
                                                    __________ District of
                                                                        of Florida
                                                                           __________

          JENNIE NELSON AND SARAH KEAN                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:19-cv-272-FtM-99MRM
                                                                      )
  PETROL GATE, INC., a Florida Profit Corporation,                    )
       and BEHNAM BAGHERI, individually                               )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PETRO GATE, INC.
                                           Behnam Bagheri, Registered Agent
                                           3825 Tollgate Blvd.
                                           Naples, FL 34114




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chanelle J. Ventura
                                           Morgan & Morgan, P.A.
                                           600 North Pine Island, Suite 400
                                           Plantation, FL 33324
                                           (954)318-0268
                                           cventura@forthepeople.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK
                                                                                    K OF COURT
                                                                                      OF C OU
                                                                                           OU
                                                                                            URRT
                                                                                              RT

         Apr 25, 2019                                                                     DianneNipper
Date:
                                                                                          Signature
                                                                                          SSi
                                                                                            iggnnatu
                                                                                                 ature off C
                                                                                                 at        Clerk
                                                                                                             lerk
                                                                                                             le
                                                                                                              errkk oorr D
                                                                                                                         De
                                                                                                                         Deputy
                                                                                                                           epu Clerk
           Case 2:19-cv-00272-SPC-MRM Document 5 Filed 04/25/19 Page 2 of 2 PageID 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-272-FtM-99UAM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
